Citation Nr: 0636746	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his significant other


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
April 1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Seattle, 
Washington.  

In January 2006, to support his claim, the veteran and his 
significant other testified at a hearing before a local 
Decision Review Officer (DRO).  Then in August 2006, they 
again testified at another hearing at the RO - this time 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
This type of hearing is also referred to as a "travel 
Board" hearing.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

On preliminary review of the medical evidence obtained thus 
far, further development of the record is required to address 
the determinative issue of whether the veteran's seizure 
disorder is related to an incident of service - including a 
head injury he says he sustained in 1981 when attacked in a 
nightclub while working as a journalist covering a story.  
This dispositive determination will require scheduling him 
for a VA neurological examination to obtain this requisite 
medical nexus opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006) (VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim).



The veteran's most recent VA outpatient treatment records 
indicate he has been followed on a continuous basis for 
intermittent seizures up through mid-2005, and a January 2004 
evaluation report from a private neurologist diagnoses post-
traumatic epilepsy with documented evidence of right frontal 
central/midline epileptic focus.  In view of the current 
symptomatology that is established, there must also be 
competent evidence demonstrating a link between this 
condition and military service in order to meet the 
requirements for service connection.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In describing the events during service that he alleges 
precipitated his seizure disorder, the veteran indicates that 
in the early-1980s he was a journalist for the military 
publication "Stars and Stripes" and that during his 
research and investigation in preparation for an upcoming 
article he sustained a head injury.  He claims that, during 
the winter of 1981-82 while stationed in Germany, 
he was preparing an article on reported racial discrimination 
in some local social establishments, and that when he, a 
photographer and another serviceman entered one particular 
nightclub they were told to leave by one or more bouncers.  
He further states that he was then pushed down a flight of 
stairs at the entrance of the club and, in the process, 
sustained head trauma.

The veteran's service personnel records confirm that his 
military occupational specialty (MOS) was indeed a reporter 
and writer/photographer for the European Stars and Stripes 
publication during the timeframe when this incident 
reportedly occurred.  And his service medical records (SMRs) 
indicate that in January 1982 he received evaluation and 
treatment at a military clinic for symptoms that he has since 
explained were related to the head injury - including 
headaches, a bleeding nose, and coughing up blood.  The 
diagnosis, however, was an upper respiratory infection, but 
the veteran has stated these symptoms developed weeks after 
the initial injury.

There is also competent lay evidence of the occurrence of the 
incident alleged from other individuals with whom the veteran 
served, including a July 2003 statement of another individual 
affiliated with the same publication, and a more recent 
May 2006 statement from an editor of the First Armored 
Division newspaper.  These statements indicate these 
individuals personally witnessed the incident.  Since these 
statements present a credible account of the events described 
that led to the claimed in-service head injury based upon 
observation of the incident, and in addition to the veteran's 
own lay testimony, further development is warranted as to 
whether this injury was a precursor of the subsequently 
diagnosed seizure condition.  This medical opinion is 
especially needed since there also are credible indications 
the veteran has a history of alcoholism and liver disease 
since service, which may as well be the origin of his current 
seizure disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).

As an additional development action, since the veteran has 
indicated that an article was later published in the "Stars 
and Stripes" European version in the winter of 1981-82 that 
included reference to the incident described, the RO (AMC) 
should contact this publication and request a copy of this 
article.  This news article and information provided therein 
should then be considered along with the other evidence 
already of record by the VA examiner to obtain the most 
comprehensive background information concerning the 
identified injury in service, and whether it caused the 
development of a subsequent seizure disorder or whether, 
instead, this condition is attributable to the veteran's 
history of alcoholism and liver disease.



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Obtain all relevant VA outpatient 
treatment records dated since July 2006 
from the Spokane VA Medical Center 
(VAMC), and then associate all records 
received with the file.

2.	Contact the Archives Services 
division of the "Stars and Stripes" 
publication (European version) and 
request a photocopy of an article from 
the winter of 1981-82 about the 
incident in question when the veteran 
alleges he was attacked in a nightclub 
while working as a journalist covering 
a story on racial discrimination in 
some local social establishments.  In 
order to provide all information that 
would assist with this records request, 
it should be noted that the article in 
question may include reference to two 
other individuals who accompanied the 
veteran (as indicated in his December 
2003 correspondence), in addition to 
the veteran himself. 

3.	Then schedule the veteran for a VA 
neurological examination concerning his 
claimed epilepsy condition.   

The designated VA examiner should 
initially confirm the veteran has a 
current seizure disorder, previously 
diagnosed as post-traumatic epilepsy 
(with evidence of right frontal 
central/midline epileptic focus).  If 
he does, the examiner should then 
indicate whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) 
this seizure disorder is the result of 
the head trauma in service alleged - 
or, instead, more likely due to 
the veteran' history of alcoholism and 
liver disease.

Also, please indicate whether the 
veteran has a neurological condition, 
inclusive of a seizure disorder, which 
was manifested to at least a 
compensable degree within one-year of 
his discharge from service (in April 
1982). 

To facilitate making these 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, 
including a complete copy of this 
remand.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claim in light 
of the additional evidence obtained.  
If the claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the claim to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

